Title: To John Adams from Harrison Gray Otis, 3 November 1798
From: Otis, Harrison Gray
To: Adams, John



Sir,
Boston Novr 3d. 1798

Mr Horry who was presented to you in Philadelphia, came from newport principally with a view of paying his respects to you on the 30 October in Boston where he expected the honor of meeting you; and being disappointed he has remained in town, in the expectation that I would attend him to Quincy with the same view. This pleasurable duty I am expected by circumstances to postpone, and have asked of mr Horry the favor to be the bearer of the book which you were pleased to lend me sometime since and for which I beg leave to tender my thanks—
I have the honor to be / with great respect / Sir / Yr most obedt sert

H G Otis